DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I. Claims 1-16 and 20, drawn to a vehicle headrest assembly, classified in A61H 7/007.
II. Claims 17-19, drawn to a method of controlling a massage mechanism, classified in A61H 2201/501.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another materially different apparatus such as a pneumatic massaging system.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classifications.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other invention.
During a telephone conversation with attorney of record Paul Rodriguez on November 15, 2021, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-16 ad 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. § 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because of the unlabeled rectangular box(es) shown in Figure(s) 2 and 4.  The drawings should be provided with suitable descriptive legends.  See 37 CFR §§ 1.84 (n) and (o).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “36” in Para. 24 and “40” in Para. 26.
The drawings are objected to because of the following misspellings:
“Obataining” in step 102 of Fig. 5
“Detremine” in step 104 in Fig. 5
“Passanger” in step 106 in Fig. 5
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “sheath portion” of claim 6
The “wherein the power source is located within the housing” of claim 10
The “regenerative braking system” of claim 12
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because line 9 contains the extraneous language “Troy 88576-90 2616169v1” which should be removed.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1, 9, 16, and 20 are objected to because of the following informalities:
Claim 1 line 5 reads “the housing and the cover,” but is suggested to read --the housing or the cover-- to properly refer to alternative limitations.
Claim 9 line 2 reads “the power source and the power source,” but is suggested to read --the power source, and the power source-- for grammatical correctness.
Claim 16 line 1 reads “at least one setting includes,” but is suggested to read --at least one setting further includes-- to conform to current US practice.
Claim 20 line 6 reads “the housing and the cover,” but is suggested to read --the housing or the cover-- to properly refer to alternative limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 12, and 16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 5, lines 1-2 recite the limitation “wherein the massaging mechanism includes a heating element for providing at least one of heating or cooling,” which renders the claim unclear.  It is unclear how a heating element can provide a cooling effect.
Regarding claim 6, lines 1-3 recite the limitation “wherein a cover includes a sheath portion superimposed over the moving component, the sheath portion comprising a material different than a material of the cover,” which renders the claim unclear.  It is unclear how the sheath portion, which is a part of the cover, can have a material that is different than the cover.  The Examiner suggests amending the claim to read, in part, --the sheath portion comprising a material different than a material of a remainder of the cover--.
Regarding claim 12, line 2 recites the limitation “the charge,” which lacks antecedent basis in the claim.
Regarding claim 16, line 2 recites the limitation “the speed,” which lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CN 203580711 to Ma et al (herein Ma).
Regarding claim 1, Ma discloses a vehicle headrest assembly for a vehicle (car seat headrest 1, Fig. 1, see also page 4 of the machine translation, a copy of which is provided herewith) comprising: a housing (massage bracket 6, Fig. 4) operatively coupleable to a vehicle seatback (bracket 6 connected to seat base 2 through head pillow frame 7, Fig. 1); a cover at least partially surrounding the housing (head rest cover 3, Fig. 4); and a massaging mechanism including a moving component that is at least partially located within at least one of the housing and the cover (massage machine 5 includes electric motor 502 and lamps 501, Fig. 5, the massage machine located within head rest cover 3, Fig. 4).
Regarding claim 2, Ma discloses wherein the moving component includes a rotating element (electrical motor 502 rotates the lamps 501 against the user, Page 4 lines 37-38).
Regarding claim 3
Regarding claim 5, Ma discloses wherein the massaging mechanism includes a heating element for providing at least one of heating or cooling (lamps 501 include an infrared heating function, Page. 5 lines 5-9).
Regarding claim 7, Ma discloses further comprising an armature operatively coupling the housing to the vehicle seatback (head pillow frame 7 extends from the bottom of massage bracket 6, Fig. 4) and permitting the housing to move vertically with respect to the vehicle seatback (head pillow frame 7 allows the car seat headrest 1 to adjust relative to the seat base 2, Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13-16, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma in view of US Pat. Pub. 2018/0170231 to Song (herein Song).
Regarding claim 4, Ma discloses all the claimed limitations, as disclosed above with respect to the rejection of claim 1.  Ma does not disclose wherein the moving component includes a vibrating element.
However, Song teaches an adaptive massage system (Fig. 1) including wherein the moving component includes a vibrating element (actuators 210-219 include a rotor with lobes and may also include vibration, Para. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the moving component of Ma to include vibration as taught by Song in order to utilize a well-known massage function with the expected result of relaxing the user.
Regarding claim 13, Ma discloses all the claimed limitations, as disclosed above with respect to the rejection of claim 13.  Ma discloses control circuitry (function button plate 4) which controls function of the massage mechanism (function button plate 4 can turn power on/off, massage frequency, massage direction, or infrared heating of the massage machine 5), but Ma does not explicitly disclose a massaging mechanism circuit including a microcontroller and a microprocessor.
However, Song teaches an adaptive massage system (Fig. 1) including a massaging mechanism circuit including a microcontroller and a microprocessor (control circuitry includes a controller and a microprocessor, which execute software to modify aspects of the massage function based on user input, Paras. 25 and 67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the function button plate of Ma to include a microcontroller and microprocessor as taught by Song in order to specific, customizable instructions to fine tune control of the massaging mechanism (Song Para. 67).
Regarding claim 14
However, Song teaches an adaptive massage system (Fig. 1) including wherein the microprocessor is configured to receive instructions from a remote computing device to change at least one setting of the massaging mechanism (system 130 includes a wireless transceiver with a mobile device 152 to adjust settings of the system, Para. 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the function button plate of Ma to include wireless communication as taught by Song in order to allow remote adjustment of the massage without the need to reach behind the head while seated.
Regarding claim 15, the modified Ma discloses all the claimed limitations, as disclosed above with respect to the rejection of claim 14.
Ma further discloses wherein the at least one setting includes turning the massaging mechanism on and off (function button plate 4 includes an on/off button, Page 5 line 1).
Regarding claim 16, the modified Ma discloses all the claimed limitations, as disclosed above with respect to the rejection of claim 15.
Ma further includes wherein the at least one setting includes the speed of movement of the moving component (function button plate 4 allows adjustment of the massage frequency, which controls how fast the lamps 501 are rotated, Page 5 lines 4-5).
Regarding claim 20, Ma discloses a headrest assembly (car seat headrest 1, Fig. 1, see also page 4) comprising: a housing (massage bracket 6, Fig. 4) operatively coupleable to a vehicle seatback (bracket 6 connected to seat base 2 through head pillow frame 7, Fig. 1); a cover at least partially surrounding the housing (head rest cover 3, Fig. 4); and a massaging mechanism including a moving component that is at least partially located within at least one of the housing and the cover (massage machine 5 includes electric motor 502 and lamps 501, Fig. 5, 
However, Song teaches an adaptive massage system (Fig. 1) including a vehicle including a plurality of seats that each include a headrest assembly (seats 110, 120 each include actuators for providing massage to the occupant, Para. 30, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the headrest assembly of Ma to include multiple seats and multiple headrests as taught by Song in order to provide massage to multiple occupants of the vehicle.

Claims 6, 8, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma in view of NPL Bustle (herein Bustle).
Regarding claim 6, Ma discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Ma further disclose wherein the cover includes a sheath portion superimposed over the moving component (headrest cover 3 includes bumped out portions to correspond to the lamps 501, which form a sheath portion, Fig. 4).  Ma does not disclose the sheath portion comprising a material different than a material of the cover.
However, Bustle teaches a shiatsu massage device (page 13-14 of NPL Bustle, a copy of which is provided herewith) including the sheath portion comprising a material different than a material of the cover (massage device has an aerated material forming the surface contacting the user over the massaging apparatus, and a different material forming the remainder of the housing, figure on pages 13-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cover of Ma to include a different material sheath as taught by Bustle in order to provide a material with greater flexibility to allow the most massaging contact to occur between the device and the user.
Regarding claim 8, Ma discloses a claimed limitations, as discussed above with respect to the rejection of claim 7.
Ma further discloses a power source (massage mechanism 5, including the electrical motor 502, operates on electrical power, therefore it is inherent that a power source must be connected to the electrical motor 502).  Ma does not disclose explicitly disclose a power cable, the power cable extending from the massaging mechanism to the power source.
However, Bustle teaches a shiatsu massage device (page 13-14 of NPL Bustle) including a power cable (cable extending from device, lower left of figure on pages 13-14), the power cable extending from the massaging mechanism to the power source (cable extending from device to power source, lower left of figure on pages 13-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power structure of Ma to include a power cable as taught by Bustle in order to provide a stable, reliable flow of energy to the massaging mechanism from the power source.
Regarding claim 10
However, Bustle teaches a shiatsu pillow massager (page 11 of NPL Bustle) including wherein the power source is located within the housing (the pillow massager is a self-contained unit with an internal power source, figure on page 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of modified Ma to be located internally as taught by Bustle in order to reduce the footprint of the device within the vehicle cab.

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Ma and Bustle, as applied to claim 8 above, and further in view of US Pat. 5,882,071 to Fohl (herein Fohl).
Regarding claim 9, the modified Ma discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8. 
Modified Ma further discloses wherein the power source is located outside of the housing (Bustle cable extending from device to a power source, lower left of figure on pages 13-14).  Ma, as modified above, does not disclose wherein the power cable extends through the armature to the power source.
However, Fohl teaches a vehicle seat headrest (Fig. 1) including wherein the power cable extends through the armature to the power source (cable 20 extends through one of the legs of bracket 14 of headrest 12, cable 20 transmitting power from linear drive 30 to headrest 12, Col. 2 lines 56-62, Col. 3 lines 6-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the location of the power cable of .

Claims 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over Ma and Bustle, as applied to claim 8 above, and further in view of JP 2008307977 to Hirose et al (herein Hirose).
Regarding claim 11, the modified Ma discloses all the claimed limitations, as discussed above with respect to the rejection of claim 8.  Ma, as modified above, does not disclose wherein the power source includes a rechargeable battery operably coupleable to a vehicle electrical system.
However, Hirose teaches a vehicle seat (Figs. 1-2) including wherein the power source includes a rechargeable battery (traveling battery 100, battery 100 connected to reactor 320 to generate vibration to the seat, Para. 36) operably coupleable to a vehicle electrical system (battery 100 is connected to the vehicle’s regenerative braking system, Para. 37).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the power source of modified Ma to include a rechargeable battery as taught by Hirose in order to allow the headrest massage to be used independently of whether the vehicle is running or turned off.
Regarding claim 12, the modified Ma discloses all the claimed limitations, as discussed above with respect to the rejection of claim 11.
Modified Ma further discloses wherein the vehicle electrical system includes a regenerative braking system for maintaining the charge of the rechargeable battery (Hirose .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 10134405 to Loch, CN 101898528 to Qian, KR 200371889 to Lee, US 2019/0374425 to Park et al, US 2018/0036198 to Mergl et al, US 2014/0015293 to Pellenz et al, US 2003/0139693 to Swift, US 7,334,839 to Malerba, and US 10,457,179 to Klay each recite a vehicle headrest including a massage function.
US 2019/0077289 to Mergl et al recites a vehicle seat with massage function.
US 2015/0366746 to Ashby recites a massage chair with wireless control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785